United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-3023
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                            Edward Steven Feeney, Jr.

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                    Appeal from United States District Court
                  for the Southern District of Iowa - Davenport
                                 ____________

                         Submitted: September 23, 2019
                            Filed: October 21, 2019
                                [Unpublished]
                                ____________

Before GRUENDER, ARNOLD, and GRASZ, Circuit Judges.
                         ____________

PER CURIAM

       Edward Feeney Jr. pled guilty to violating federal drug laws. He was then
sentenced to 262 months of imprisonment, to be followed by ten years of supervised
release. Feeney offers two arguments contesting his sentence. First, he claims the
district court1 wrongly imposed the career offender enhancement under section 4B1.1
of the United States Sentencing Guidelines (“U.S.S.G.”). Second, he contends the
district court’s written judgment conflicts with its oral pronouncement at sentencing.

      Feeney’s first argument is controlled by our decision in United States v.
Boleyn, 929 F.3d 932 (8th Cir. 2019). In Boleyn, we held Iowa’s definition of “aiding
and abetting” is no broader than the generic definition implicit in the application
notes of U.S.S.G. § 4B1.2. Id. at 940. We therefore concluded that Iowa Code
§ 124.401 does not encompass a broader swath of conduct than does U.S.S.G.
§ 4B1.2(b). Id. As Feeney’s argument is virtually identical to the one rejected in
Boleyn, the district court rightly applied the enhancement.

       Feeney’s second argument prevails. During the sentencing hearing, the district
court ordered Feeney’s sentence “to be concurrent with Scott County FECR
382520 . . . and then consecutive to the two offenses listed in Paragraphs 50 and 51”
of the presentence report. But the district court’s written judgment did not indicate
whether Feeney’s sentence should run concurrently or consecutively with his
undischarged state sentences. The government concedes the district court’s oral
sentence controls. See United States v. Glass, 720 F.2d 21, 22 n.2 (8th Cir. 1983)
(“Where an oral sentence and the written judgment conflict, the oral sentence
controls.”).

       In the interest of judicial economy, we modify the judgment to reflect the
district court’s oral pronouncement: Feeney’s sentence is to run concurrently with
FECR 382520, but consecutively with AGCR 382722 and FECR 382721. See U.S.
v. Daniels, 477 Fed. Appx. 424, 427 (8th Cir. 2012) (unpublished) (“When there is
no doubt as to the district court’s intent with regard to a sentence, the appellate court



      1
        The Honorable Rebecca Goodgame Ebinger, United States District Judge
for the Southern District of Iowa.

                                          -2-
may modify the sentence instead of wasting judicial resources by remanding the
case.”).

      We therefore affirm the judgment as modified.
                      ______________________________




                                     -3-
-4-